        Case 1:19-cv-05491-AJN-SN Document 62 Filed 09/03/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Alexander Norris,                                                                   9/3/21

                          Plaintiff,
                                                                          19-cv-5491 (AJN)
                  –v–
                                                                              ORDER
  Marc Goldner, et al.,

                          Defendants.




ALISON J. NATHAN, District Judge:

        A post-discovery status conference is scheduled in this case for September 17, 2021 at

3:00 p.m. The proceeding will be held in-person in Courtroom 906 of the Thurgood Marshall

United States Courthouse, 40 Centre Street, New York, New York. If either counsel believe that

the proceeding should be held remotely, counsel should confer with the other side and, no later

than five days from this Order, submit a letter request to that effect.

        It is hereby ORDERED that within seven days prior to the post-discovery status

conference, the parties shall meet and confer and submit a joint letter to the Court. The joint

letter shall:

        1) Include a statement confirming that all fact discovery has been completed (the parties
           should not assume that the Court will grant any extensions);
        2) Include a statement regarding the status of any settlement discussions and whether the
           parties would like a referral to the Magistrate Judge or the Court-annexed Mediation
           Program for settlement discussions;
        3) Include a statement regarding whether any party intends to move for summary
           judgment on or before the deadline specified in the CMP; and
        4) If no party intends to move for summary judgment, propose (a) a deadline for the
           submission of a joint final pre-trial order pursuant to Rule 5.A of the undersigned’s
           Individual Practices in Civil Cases, and (b) potential trial dates.
      Case 1:19-cv-05491-AJN-SN Document 62 Filed 09/03/21 Page 2 of 2


      SO ORDERED.


Dated: September 3, 2021
       New York, New York
                                      __________________________________
                                               ALISON J. NATHAN
                                             United States District Judge




                                     2
